Name: Commission Regulation (EEC) No 1657/92 of 26 June 1992 amending Regulation (EEC) No 778/83 laying down the quality standards for tomatoes as concerns packaging
 Type: Regulation
 Subject Matter: marketing;  plant product;  technology and technical regulations
 Date Published: nan

 Avis juridique important|31992R1657Commission Regulation (EEC) No 1657/92 of 26 June 1992 amending Regulation (EEC) No 778/83 laying down the quality standards for tomatoes as concerns packaging Official Journal L 172 , 27/06/1992 P. 0053 - 0053 Finnish special edition: Chapter 3 Volume 42 P. 0173 Swedish special edition: Chapter 3 Volume 42 P. 0173 COMMISSION REGULATION (EEC) No 1657/92 of 26 June 1992 amending Regulation (EEC) No 778/83 laying down the quality standards for tomatoes as concerns packagingTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation (EEC) No 1035/72 of 18 May 1972 of the Council on the common organization of the market in fruit and vegetables (1), as last amended by Regulation (EEC) No 1156/92 (2), and in particular Article 2 (2) thereof, Whereas Commission Regulation (EEC) No 778/83 (3), as last amended by Regulation (EEC) No 658/92 (4), laid down quality standards for tomatoes; whereas as a result of technological development in the commercial preparation of certain products they can be given better commercial identificaiton without any loss of quality; whereas sufficient experience has been gained in a test period and a permanent amendment of the quality standards for tomatoes should be introduced; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EEC) No 778/83 is amended as follows: - in section V 'Provisions concerning presentation' part B 'Packaging', the following sentence is deleted: 'No stamp or label may be placed on the tomatoes themselves.' Article 2 This Regulation shall enter into force on 1 July 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 June 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 118, 20. 5. 1972, p. 1. (2) OJ No L 122, 7. 5. 1992, p. 3. (3) OJ No L 86, 31. 3. 1983, p. 14. (4) OJ No L 70, 17. 3. 1992, p. 15.